DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 8272053 B2 (hereinafter MARKHAM)
US 20190095820 A1 (hereinafter POURMOHAMMAD)
US 20160105644 A1 (hereinafter MASTER LOCK)
US 20170169231 A1 (hereinafter INTEL)
US 20190188797 A1 (risk analysis and monitoring using machine learning system)
US 20030093514 A1 (classifying risk from sensor data using machine learning )
US 20180367561 A1 (machine learning based risk alerting and escalation para 62, Fig.5)



Response to Remarks/Arguments

Claim objections has been withdrawn in view of amendments to the claims.
Rejection made under 35 USC § 112 have been withdrawn in view of amendments to the claims.
Applicant’s arguments with respect to prior art rejection have been fully considered but are moot in view of the new grounds of rejection based on new prior art.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-14, 15-20, 22-23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over MARKHAM in view of POURMOHAMMAD.


Regarding claims 1 and 19, MARKHAM discloses a method; and a system comprising: 
a processor; and a memory communicatively coupled to the processor, the memory storing instructions, which when executed by the processor, cause the system to [(software executed by a microprocessor on a computer system, the software stored on computer readable media such as memory; fig 8; column 11, line 40-54) )]  receiving, by a computer system, premises data including sensor data generated by one or more sensor devices located at a physical premises  [( (sensors, as shown in figure 1, monitor a physical environment in a physical layout having a protected entry and rooms (a physical premises) where system 70 (computer system), uses a dynamic evidence aggregator/DEA 71 to receive results or reports from multiple sensors (sensor data) such as motion detection or door openings (premises data); abstract; column 3, line 32-58; column 12, line 43-67) )];
 processing, by the computer system, the premises data using a machine learning model to generate a risk score associated with the physical premises [( (system 70 (computer system) includes a Bayesian estimation network and calculus (machine learning model) using knowledge to cluster the reports (processing the premises data); column 3, line 41-48 and line 59-67) )]  the risk score representing a quantified evaluation of a likelihood of criminal activity occurring at the physical premises [( (assigning scores (risk score) for the likelihood that the hypothesis occurred  )]; 
receiving, by the computer system, an alarm generated by a monitoring device located at the physical premises [(reports received by the system may suggest an instance of a door alarm as determined by a passive infrared/PIR motion sensor (a monitoring device) when a person enters a room (physical premises); column 9, line 40-44 column 18, line 6-22; column 12, line 47-55) )]; and 
MARKHAM also describes selective routing of alarm based on risk score (when the score being examined is determined to be a likely security situation based on impact severity (specified criterion for routing alarms); column 4, line 3-11).

MARKHAM does not disclose selecting, by the computer system, based on the risk score associated with the physical premises, a particular operator from a plurality of operators; and routing, by the computer system, a signal indicative of the alarm for delivery to the particular operator

However in the same/related field of endeavor, POURMOHAMMAD discloses selecting, based on the risk score associated with the physical premises, a particular operator from a plurality of operators; and routing, a signal indicative of the alarm for delivery to the particular operator[(Based on user selection {para 158} risk application 126 {Fig.1, para 256} route/filter specific risk to specific user {para 385}. Also see Para 158 “a user to select one )] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to enhanced system capabilities of providing better managed alarm to the users.  



As per claim 5, MARKHAM discloses the method of claim 2. MARKHAM additionally discloses wherein the plurality of operators are associated with a centralized monitoring operations facility (system 40 may be a standalone analysis system (a centralized monitoring operations facility) and may transmit correlation hypotheses to other analysis entities (operators) associated with the facility; column 5, line 4-14), the centralized monitoring operations facility tasked with reviewing alarms from a plurality of monitored physical premises (operator console 33 of system 40 (centralized monitoring operations facility) used by a security personnel to examine the likely security situations output as alarms (tasked with reviewing) with reports grouped by location (monitored physical 

As per claims 6 and 22, MARKHAM discloses the method of claim 1 and the system of claim 19, respectively. MARKHAM additionally discloses wherein processing the alarm includes: causing display of a visual output indicative of the alarm at a display device, the visual output configured based on the risk score associated with the physical premises (operator console 33 used by a security personnel may interact with the status and display module 32 (display device) which includes the alarm, with a graphical user interface (visual output indicative of the alarm) for examining the scores (risk score associated with the physical premises) such that the security personnel is provided with greater awareness of the security situation; fig 2; column 2, line 35-41; column 3, line 11-16; column 4, line 3-11; column 6, line 25-34; column 10, line 6-8).


The following observations on the clarity of the claims, description, and drawings or on the question whether the claims are fully supported by the description, are made:

As per claim 7, MARKHAM discloses the method of claim 6. MARKHAM additionally discloses wherein causing display of the visual output indicative of the alarm (as previously disclosed by MARKHAM) includes: determining that the risk score satisfies a 

As per claim 8, MARKHAM discloses the method of claim 7. MARKHAM additionally discloses wherein visually prioritizing the indication of the alarm in the visual output (as previously disclosed by MARKHAM) includes any one or more of: highlighting the indication, sizing the indication larger relative to indications of other alarms; or placing the indication of the alarm higher in a displayed listing of multiple indications of other alarms (ranking the current hypotheses corresponding to output 52 alarms in the display (placing the indication of the alarm higher in a displayed listing) in the hypothesis display according to the likelihood with respect to a taxonomy of reports providing an indication of possible associated reports (multiple indications of other alarms); column 10, line 4-27).

As per claim 9, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses causing display of a visual output indicative of the risk score associated with 

As per claim 10, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses wherein the premises data includes: real-time premises data indicative of current conditions at the physical premises; and/or historical premises data indicative of past conditions at the physical premises (analyzing the data flowing from the sensors (premises data) in near real-time (indicative of current conditions); column 5, line 62-65).

As per claim 11, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses wherein the risk score includes any of: a real-time risk score representing a quantified evaluation of a current likelihood of criminal activity occurring at the physical premises; a historical risk score representing a quantified evaluation of a past likelihood of criminal activity occurring at the physical premises; and/or a forecast risk score representing a quantified evaluation of a future likelihood of criminal activity occurring at the physical premises (providing a real-time flow of hypotheses for assigning the scores (real-time risk score) for the likelihood that the hypothesis occurred relating to an attack 

As per claim 12, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses continually updating, by the computer system, the risk score associated with the physical premises in real-time as new premises data is received (providing a real-time flow of hypotheses that assigns scores for plausibility (continually updating the risk score in real-time) by analyzing the flow of data from the sensors as it flows into the system in near real time (as new premises data is received); column 4, line 51-60; column 5, line 61-67; column 10, line 51-56).

As per claim 13, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses receiving, by the computer system, feedback information indicative of whether the alarm was associated with actual criminal activity (new reports are added as evidence (feedback information) that may be aggregated to improve situation awareness in the physical security setting to improve assessment of the likelihood that the particular hypothesis was the cause of the sensor reports (whether the alarm was associated with actual criminal activity); column 9, line 36-40; column 10, line 43-56); and causing, by the computer system, the machine learning model to be updated based on the feedback information (arriving at the assessment as new reports are added as evidence using reasoning through propagation (based on the feedback information) according to the Bayesian networks (machine learning model to be updated); column 4, line 51-67; column 8, line 61 to column 9, line 4; column 10, line 51-56; Also see “The adapt the system to correlate sensor reports from the physical environment ……….the system may improve overall situation awareness” { column 9 lines 40-55}).

As per claim 14, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses allocating computing resources to process alarms based on the risk score associated with the physical premises (the system correlates (processing) the sensor reports that include the instance of the door alarm or fire alarm using probabilistic hypothesis correlation and analysis from the Bayesian nets and provide score to determine interested and uninterested hypothesis {column 4 lines 4-11}; further computer resource is provide to interesting hypothesis {Fig.6 col.11 lines 25-30}  in terms of using a single processor organized as virtual machines {column 11, line 55-58}).
As per claim 15, MARKHAM in view of POURMOHAMMAD further teaches configuring the monitoring device located at the physical premises based on the risk score associated with the physical premises (POURMOHAMMAD Fig.25 para 158, 256)
Motivation is similar to claim 1.

As per claim 16, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses aggregating the risk score associated with the physical premises with risk scores associated with other physical premises to generate an aggregated risk score (clustering and aggregating the hypotheses (aggregating the risk score) using reports from various intrusion detectors or sensors (risk scores associated with other physical 

As per claim 17, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses wherein the premises data further includes data from a third-party data source (third-party sensors (source) may be placed throughout the protected facility to provide data (premises data); column 4, line 42-50).

As per claim 18, MARKHAM discloses the method of claim 1. MARKHAM additionally discloses wherein the premises data includes any one or more of location data, weather data, light level data, and crime data (sensor reports (premises data) includes location and canonical attack name (crime data); column 5, line 14-16).

Regarding Claim 23. Please see the analysis of claim 1 and note MARKHAM teaches a system for routing alarms generated by a security system at a physical premises, the system comprising[(Fig.2)] :	 a data store storing premises data associated with the physical premises[(tracking database 26 (data store) storing sensor reports (premises data); column 3, line 23-27)] :	 a risk evaluation server, the risk evaluation server communicatively coupled to the data store[(authentication and location module 24, which incorporates the dynamic evidence aggregator/DEA 71, to develop conclusions about the likelihood of possible attacks, implemented as software executed on a server (risk evaluation server), that interacts with (communicably coupled) the tracking database 26 (data store); column 3, line 3-12; column 8, line 9-18; column 11, line 49-54)] , the risk evaluation server configured to:	 access the premises data associated with the physical premises from the data store[(the software executed on the server (risk evaluation server) may use sensor reports (data associated with the physical premises) stored in the tracking database (data store); column 3, line 23-31; column 11, line 50-54)] :	 and process the premises data using a machine learning model to generate a risk score associated with the physical premises[(system 70 (computer system) includes a Bayesian estimation network and calculus (machine learning model) using knowledge to cluster the reports (processing the premises data) to assign scores (risk score); column 3, line 41-48 and line 59-67)] , the risk score representing a quantified evaluation of a likelihood of criminal activity occurring at the physical premises[(assigning the scores (risk score) for the likelihood that the hypothesis occurred (quantified evaluation) relating to an attack (criminal activity) such as tailgating at the physical layout (premises); column 4, line 51-67; column 8, line 32-35; column 12, line 43-48))] :	 and an alarm balancing server, the alarm balancing server communicatively coupled to the risk evaluation server [(a server for doing operations including an access control check using an access controller 209 and hypothesis assessor to reduce false alarm rates (alarm balancing server), in the computer networked environment (communicably coupled) with the DEA 71 implemented as software executed on the server (risk evaluation server); column 2, line 47-54; column 3, line 33-36; column 12, line 33-36)] and the security system at the physical premises[(in the computer networked environment of the security system for protecting the physical installation (premises); column 12, line 19-23; claim 1 of MARKHAM))] , 
the risk evaluation server configured to: receive an alarm signal from the security system located at the physical premises [(the reports received by the system, executed as software on the server (risk evaluation server), may suggest an instance of a door alarm (alarm signal from the security system) when a person enters the room (physical premises); column 9, line 40-44; column 11, line 50-54; column 18, line 6-22) )], access the risk score from the risk evaluation server [( (assigning (access) scores (risk score)  )]; 

As per claim 25, MARKHAM discloses the system of claim 23. MARKHAM additionally discloses a sensor controller device, the sensor controller device communicatively coupled to the data store and to one or more sensor devices located at the physical premises (the system 70 includes a dynamic evidence aggregator/DEA 71 (sensor controller device), connected to tracking database 26 (data store) combining results from multiple sensors (devices located at the physical premises); column 3, line 1-8, line 23-35), the sensor controller device configured to: receive sensor data generated by the one or more sensor devices located at the physical premises (DEA 71 to combine results (data generated) from the multiple sensors; column 3, line 33-36); and transmit the sensor data to the data store for storage (the sensor reports (data) are stored in the tracking database (for storage); column 3, line 23-27), wherein the premises data includes at least some of the sensor data (sensors, as shown in figure 1, monitor a physical environment in a physical layout having a protected entry and rooms, receiving results or reports from multiple sensors such as motion detection or door openings (premises data includes some of the sensor data); abstract; column 3, line 32-58; column 12, line 43-67).

As per claim 26, MARKHAM discloses the system of claim 25. MARKHAM additionally discloses wherein the sensor controller device is further configured to: process the .



Claims 3-4, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over MARKHAM in view of POURMOHAMMAD in view of MASTERLOCK.

As per claim 3, MARKHAM discloses the method of claim 2. MARKHAM additionally discloses wherein the signal indicative of the alarm is routed for delivery to the particular operator (as previously disclosed by MARKHAM) in response to determining that the risk score satisfies a specified criterion for routing alarms (when the score being examined is determined to be a likely security situation based on impact severity (specified criterion for routing alarms); column 4, line 3-11). MARKHAM does not 
However in the same/related field of endeavor, MASTER LOCK discloses wherein the particular operator is associated with a particular tier of operators and routing alarms to the particular tier of operators (distributing alert information (routing alarms) in a security system to a user of a first geographic tier (operator associated with a particular tier); para [0019], [0020]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of MARKHAM to include wherein the particular operator is associated with a particular tier of operators and routing alarms to the particular tier of operators as disclosed by MASTER LOCK, to gain the advantage of establishing tiers to allow users to monitor other’s notifications and alerts, while defining permissions to restrict access to designated tiers (MASTER LOCK; para [0161]).

As per claim 4, MARKHAM discloses the method of claim 3. MARKHAM does not disclose wherein the particular operator is associated with the particular tier based on a level of experience of the particular operator. MASTER LOCK discloses wherein the particular operator is associated with the particular tier based on a level of experience of the particular operator (the user of the geographic tier (operator associated with a particular tier), where each tier may be associated with military hierarchy (a level of experience of the particular operator); para [0019], [0020], [0166]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of MARKHAM to include wherein the particular 

As per claim 21, MARKHAM discloses the system of claim 20. MARKHAM additionally discloses wherein the signal indicative of the alarm is routed for delivery to the operator (as previously disclosed by MARKHAM) in response to determining that the risk score satisfies a specified criterion for routing alarms (when the score being examined is determined to be a likely security situation based on impact severity (specified criterion for routing alarms); column 4, line 3-11).

MARKHAM does not disclose wherein the operator is associated with a particular tier of operators; routing alarms to the particular tier of operators. MASTER LOCK discloses wherein the operator is associated with a particular tier of operators; routing alarms to the particular tier of operators (distributing alert information (routing alarms) in a security system to a user of a first geographic tier (operator associated with a particular tier); para [0019], [0020]), wherein the operator's association with the particular tier is based on a level of experience of the operator (the user of the geographic tier (operator’s association with the particular tier), where each tier may be associated with military hierarchy (a level of experience of the particular operator); para [0019], [0020], [0166]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of MARKHAM to include wherein 


As per claim 24, MARKHAM discloses the system of claim 23. MARKHAM additionally discloses wherein the alarm signal is routed for delivery to the particular operator (as previously disclosed by MARKHAM) (as previously disclosed by MARKHAM) in response to: determining that the risk associated with the physical premises satisfies a threshold criterion (when the score being examined is determined to be a likely security situation based on impact severity (specified criterion for routing alarms); column 4, line 3-11). MARKHAM does not disclose a threshold criterion associated with a particular tier of a plurality of tiers of operators at the monitoring facility; and determining that the particular operator is in the particular tier. MASTER LOCK discloses a threshold criterion associated with a particular tier of a plurality of tiers of operators at the monitoring facility (distributing the alert information to a second tier (particular tier at the monitoring facility) if the first tier indicates the alert is of interest (threshold criterion); para [0019], [0020]); and determining that the particular operator is in the particular tier (where the user tiers are assigned on an individual basis (the particular operator is in the particular tier); para [0019], [0020], [0166]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of MARKHAM to include a threshold criterion associated with a particular .


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over MARKHAM in view of POURMOHAMMAD in view of INTEL.

As per claim 27, MARKHAM discloses the system of claim 23. MARKHAM additionally discloses a model training server, the model training server communicatively coupled to the data store (using Bayesian networks for probabilistic reason as software implemented by a server (model training software) that uses evidence from tracking database (data store); column 8, line 61-67; column 11, line 50-54), the model training server configured to: receive feedback information from the alarm monitoring facility, the feedback information indicative of whether the alarm was associated with actual criminal activity (where new reports are added as evidence (receive feedback information) from the monitored facility (alarm monitoring facility) that may be aggregated to improve situation awareness in the physical security setting to improve assessment of the likelihood that the particular hypothesis was the cause of the sensor reports (whether the alarm was associated with actual criminal activity); column 3, line 32-40; column 9, line 36-40; column 10, line 43-56); train an updated version of the machine learning model using training data that includes the feedback data (arriving at the assessment 

MARKHAM in view of POURMOHAMMAD does not disclose store the trained updated version of the machine learning model in the data store for access by the risk evaluation sever. INTEL discloses store the trained updated version of the machine learning model in the data store for access by the risk evaluation sever (changing model parameters of a machine-learning classifier with updated threat training data (trained updated version of the machine learning model) in memory of a trusted execution environment (data store) for elevated risk monitoring by a computing device (risk evaluation server); para [0019], [0046], [0055], [0059], [0063]).

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to
modify the teaching of MARKHAM to include store the trained updated version of the machine learning model in the data store for access by the risk evaluation sever as disclosed by INTEL, to gain the advantage of maintaining a database of training data that used to train the machine-learning classifier to improve classification accuracy (INTEL; para [0015], [0031]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486